Hammond, J.
This is an application for a preliminary injunction óhly, and it appears to the court better to await the hearing, and determine upon plenary proof of the exact facts those grave questions which have been suggested, than to decide them now upon the bare statements of the bill which are so general' in their character, and quite too barren of any averments.of,specific facts to enable the court to determine whether the gbri'eralconclusions of fact averred'are true, particularly’in view of the affidavits of defendants denying some of the most important of them; and iji this,view it is’unnecessary to hear any counter-affidavits. The court is the naore inclined to this course since the bill is not that of a private citizen, complaining of an injury tp him, but only by the United States *899on behalf of the public, and in pursuance of a public policy of enforcing a recent act of congress to prevent combinations in restraint of trade and commerce. It is manifest that the act is new, and this a most important application of it. It would more injure the defendants to grant this preliminary injunction if, on the hearing, it should turn out that the case does not fall within the act, than it would injure the public to- withhold the injunction until the final hearing; and the more since the United States gives no bond to protect the defendants against that injury, as a private suitor would be compelled to do. When this is the situation of the parties the rule is to refuse the preliminary injunction, and abide the hearing. The court reserves all expression of opinion on the subject-matter of the bill until that time, as the best for all concerned.